Citation Nr: 0426458	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  04-08 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  He died in May 2002; the appellant is his 
widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Providence, Rhode Island Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board has granted the appellant's motion to advance her 
case on the Board's docket.

FINDINGS OF FACT

1.  At the time of his death, the veteran's service-connected 
disabilities were degenerative arthritis of the lumbosacral 
spine, rated as 40 percent disabling from May 1999, and 
residuals of fractured left 7th and 8th ribs, rated as 
noncompensable, from February 1954.  

2.  The veteran's death was due to cardiopulmonary arrest, 
due to, or as a consequence of, atherosclerotic heart 
disease; dementia and pneumonia were other significant 
conditions contributing to death.

3.  Neither cardiopulmonary arrest, atherosclerotic heart 
disease, dementia, nor pneumonia was present in service, 
manifested within one year of the veteran's discharge from 
service, or etiologically related to service.




CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 
1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§§ 3.5, 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claims.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

With respect to the claim for service connection for the 
cause of the veteran's death, the record reflects that in a 
letter mailed to the appellant in August 2002, prior to the 
RO's initial adjudication of the appellant's claim, the RO 
informed the appellant of the evidence and information 
necessary to substantiate her claim, the information required 
of her to enable the RO to obtain evidence in support of her 
claim, the assistance that VA would provide to obtain 
evidence and information in support of her claim, and the 
evidence that she should submit if she did not desire the RO 
to obtain such evidence on her behalf.  In addition, although 
the RO did not specifically inform the appellant to submit 
any pertinent evidence in her possession, it informed her of 
the evidence required to substantiate her claim for service 
connection for the cause of the veteran's death and that she 
should submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence on 
her behalf.  She was given ample time to respond.  Therefore, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 22, 2004) (Pelegrini II).

With respect to the issue of entitlement to DIC under 
38 U.S.C.A. § 1318, the appellant was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in September 2003.  Although the RO did not 
specifically inform the appellant to submit any pertinent 
evidence in her possession, it informed her of the evidence 
required to substantiate her claim for DIC under 38 U.S.C.A. 
§ 1318 and that she should submit such evidence or provide 
the RO with the information necessary for the RO to obtain 
such evidence on her behalf.  She was given ample time to 
respond.  The RO then readjudicated the appeal in a statement 
of the case issued in February 2004.  There is no indication 
or reason to believe that the ROs decision would have been 
different had the claim not been previously adjudicated 
before the VCAA notice letter was sent.  In sum, the Board is 
satisfied that the RO properly processed the claim following 
compliance with the notice requirements of the VCAA and the 
implementing regulations.  See Pelegrini II, supra.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  The 
appellant has not identified any available, outstanding 
evidence or information that could be obtained to 
substantiate either of the claims.  The Board is also unaware 
of any such outstanding evidence or information.  

Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  Accordingly, the Board will 
address the merits of the claims.

Factual Background

The veteran served on active duty from January 1943 to 
November 1945.  His service medical records note that he was 
involved in an automobile accident in August 1945; he 
sustained a contusion to his back and fractured ribs.  
Service medical records are negative for complaints or 
findings related to cardiovascular disease, pneumonia, or 
dementia.

The veteran filed a claim with VA in November 1945 for 
service connection for residuals of a "back and side" 
injury.  

A July 1946 VA examination report notes the veteran's 
complaints of back pain and a "catching" feeling in his 
ribs.  Examination revealed no limitation of motion of the 
back.  X-rays of the lumbosacral spine were normal.  No 
complaints or findings related to cardiovascular disease, 
pneumonia, or dementia were noted.  The diagnosis was chronic 
lumbosacral sprain.

A February 1947 rating decision granted service connection 
for chronic lumbosacral strain and assigned a noncompensable 
evaluation, effective November 13, 1945.  

A January 1954 statement from the veteran's private physician 
notes findings of a palpable deformity at the costochondral 
junction of the 7th rib and the veteran's complaints of 
moderate low back pain.  

A March 1954 VA examination report notes X-ray findings of 
mild degenerative changes in the lumbosacral spine.  The 
examiner stated that if there had been an old fracture of the 
ribs, "it has healed without residual deformity."  

An April 1954 rating decision granted service connection for 
healed fractures of the left 7th and 8th ribs and assigned a 
noncompensable evaluation, effective February 1, 1954.  The 
April 1954 rating decision also granted an increased, 10 
percent, rating for degenerative arthritis of the lumbosacral 
spine (formerly characterized as chronic lumbosacral strain), 
effective February 1, 1954.

A May 1977 VA examination report notes findings of limitation 
of motion in the lumbar spine.  X-rays suggested some 
calcification of the intervertebral discs of the lumbosacral 
spine, with possibly slight posterior protrusion of the 
discs.  No complaints or findings related to cardiovascular 
disease, pneumonia, or dementia were noted by the examiner.

A July 1977 rating decision granted an increased, 20 percent, 
rating for degenerative arthritis of the lumbosacral spine, 
effective September 1, 1976.

A May 2000 VA examination report notes the veteran's 
complaints of low back pain, unaccompanied by numbness, 
chills, tingling, fever, bowel or bladder problems, or 
weakness.  Upon examination, no tenderness was noted over the 
lumbosacral spine.  Knee jerks, ankle jerks and Babinski 
reflexes were intact.  Range of motion of the lumbar spine 
was from 5 degrees of extension to 20 degrees of flexion.  X-
rays revealed severe degenerative changes of the lumbosacral 
spine and no acute problem or real bony deformity of the 
ribs.  The diagnoses included severe degenerative changes of 
the lumbosacral spine and status post-fractured ribs by 
history.  The examiner noted that the veteran was unable to 
bend and touch his toes because his balance was so poor.

By rating decision dated in June 2000, the RO denied service 
connection for post-traumatic stress disorder and denied 
entitlement to an increased (compensable) rating for healed 
fractures of the left 7th and 8th ribs.  The RO also granted 
an increased, 40 percent, rating for degenerative arthritis 
of the lumbosacral spine, effective May 6, 1999.  The veteran 
was notified of this decision by letter dated in July 2000; 
however, he did not appeal.

In December 2001, the veteran submitted a claim for an 
increased rating for his service-connected low back 
disability.  He was scheduled for an examination in 
conjunction with the appeal; however, in April 2002, he 
notified the RO that he was unable to report for his 
scheduled examination because his wife was ill.  He indicated 
that he would let the RO know when he was able to reschedule 
the examination. 

Private hospitalization records note that the veteran was 
admitted in May 2002 for normal pressure hydrocephalus.  His 
history of Alzheimer's disease, dementia, hypothyroidism and 
hypertension was noted.  It was also noted that the veteran 
had been taking physchotropics that had been prescribed by a 
neurologist.  The veteran underwent a surgical procedure 
where a right ventricular peritoneal shunt was inserted 
without complications.  Thereafter, the veteran developed 
pneumonia and anemia, and became more confused.  The 
veteran's treating physicians noted that his mental condition 
could be adversely affected by his medical problems.  The 
veteran subsequently developed intermittent runs of atrial 
fibrillation.  The veteran's wife reported to the veteran's 
treating physicians that he had no history of heart disease, 
but had an underlying bundle branch block.  The veteran's 
treating physician opined that although the atrial 
fibrillation was newly recognized, the veteran could have 
been in and out of it for a long time.  

The veteran's death certificate reveals that he died in May 
2002 at the age of 84.  The immediate cause of his death was 
cardiopulmonary arrest, due to, or as a consequence of, 
atherosclerotic heart disease.  Dementia and pneumonia were 
noted to be other significant conditions contributing to 
death.

In a statement received in September 2002, the appellant 
stated that, many years ago, the veteran's VA doctor 
recommended that he take Ibuprofen for his arthritis pain.  
Subsequently, the veteran also began taking aspirin to help 
him fall asleep.  The appellant stated that her own physician 
stated that "the combination of Aspirin and Ibuprofen over 
an extended period of time could have contributed to [the 
veteran's] eventual death.

In July 2003, the appellant submitted a photograph of the 
veteran, taken by his funeral director.  The photograph shows 
bruising on the veteran's right side.  The appellant 
maintains that this photograph shows that the veteran's 
fractured ribs never healed properly, and contributed to his 
death.

Analysis

I.  Cause of Death

The appellant contends that the RO erred by failing to grant 
service connection for the cause of the veteran's death.  She 
maintains that the veteran's service-connected fractured ribs 
never healed properly, and thus contributed to his death.  In 
the alternative, the appellant contends that aspirin and 
Ibuprofen that the veteran took for his arthritis contributed 
to his death.  Finally, the veteran's representative 
maintains that the veteran's inactivity, a result of his 
service-connected disabilities, caused his death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's death certificate shows he died in May 2002.  
The immediate cause of his death was cardiopulmonary arrest, 
due to, or as a consequence of, atherosclerotic heart 
disease.  Dementia and pneumonia were noted to be other 
significant conditions contributing to death.

The veteran's service medical records are negative for 
evidence of any of these disorders.  In addition, there is no 
medical evidence suggesting that any of these disorders were 
present during the veteran's military service or that 
cardiovascular disease was manifested within one year of the 
veteran's discharge from service.  The earliest clinical 
indication of the presence of pertinent symptoms was in May 
2002 private hospitalization records; this was more than 
fifty-five years following the veteran's discharge from 
service.  

With respect to the appellant's contention that the veteran's 
fractured ribs never healed properly, and thus contributed to 
his death, the Board notes that no medical evidence has been 
presented to this effect.  In fact, VA X-rays obtained in 
March 1954 note that the veteran's ribs had healed without 
residual deformity.  Furthermore, although the appellant 
submitted a picture that shows bruising in the rib area on 
the veteran's right side, the Board again notes that the 
veteran was service-connected for residuals of fractured ribs 
on the left side.  

With respect to the representative's contention that the 
veteran's service-connected disabilities rendered him 
inactive, which in turn caused his death, the Board again 
notes that no medical evidence has been presented to this 
effect.  Furthermore, there is no evidence that the veteran 
was, in fact, "inactive" prior to his death.

Finally, with respect to the appellant's statement that her 
private physician stated that taking both Ibuprofen and 
aspirin over an extended period of time "could have 
contributed" to the veteran's death, the Board notes that the 
certificate of death does not support this contention nor is 
there any other medical evidence of record supporting this 
contention.  

In sum, the evidence of a nexus between the veteran's death 
and his military service or service-connected disabilities 
consists of the statements of the appellant and her 
representative.  No matter how sincere, lay statements 
concerning matters requiring medical expertise are not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).   

Moreover, assuming that the appellant's private physician 
opined that taking both Ibuprofen and aspirin over an 
extended period of time "could have contributed" to the 
veteran's death, the opinion, as reported by the appellant, 
is speculative in nature.  In general, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
held that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim.   

II.  DIC Under 38 U.S.C.A. § 1318

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2003).  

If the veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Pertinent law and regulations provide that 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability rated totally 
disabling if the service-connected disability was either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2003).

Historically, the Board notes that in Wingo v. West, 11 Vet. 
App. 307 (1998), the Court interpreted 38 C.F.R. § 3.22(a) as 
permitting a DIC award in a case where the veteran in a claim 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period before he 
died.  The Court concluded that the language of section 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if the 
veteran had applied for compensation during his lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability 
compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  Therefore, a hypothetical claim is not 
authorized under 38 U.S.C.A. § 1318.  

Thereafter, in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death), the implementing regulation, 38 C.F.R. § 
20.1106, does permit "hypothetical entitlement." 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22 and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 1318, 
was never intended to provide for "hypothetical entitlement" 
to DIC.  Rather, "entitled to receive" is properly 
interpreted now by section 3.22 of VA regulations.  Because 
the Federal Circuit upheld in NOVA I VA's position that the 
amendments to 38 C.F.R. § 3.22 were "interpretative," the 
amendments did not make "new law" but merely interpreted 
existing law, that is, the amendments clarified the meaning 
that the statute had all along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. §§ 1311(a)(2) 
or 1318, no matter when the claim was filed.  So the only 
possible ways of prevailing on a claim for benefits under 38 
U.S.C.A. § 1318 would be: (1) meeting the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) showing that such requirements would have been 
met but for CUE in a previous decision.

Based on a thorough review of the evidence, the Board finds 
that the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.  At the time of his death in May 2002, the 
veteran was in receipt of a 40 percent rating for 
degenerative arthritis of the lumbosacral spine, from May 6, 
1999, and a noncompensable (0 percent) evaluation for healed 
fractures of the left 7th and 8th ribs, from February 1, 1954; 
the veteran's combined disability rating was 40 percent from 
May 6, 1999. 

Clearly, the veteran's service-connected disabilities were 
not rated at 100 percent for the 10 years required under 38 
U.S.C.A. § 1318.  Moreover, the veteran was not continuously 
rated totally disabling for at least 5 years from the date of 
his separation from service until his death.  He was not 
service connected for any other disability; no claim for 
service connection was pending at the time of his death.

The Board notes that the veteran had a claim for increased 
rating for service-connected degenerative arthritis of the 
lumbosacral spine pending at the time of his death.  However, 
any award of a 100 percent rating for this disability would 
be effective no earlier than 1 year prior to the date of the 
claim, which was submitted in December 2001.  Because the 
veteran died in May 2002, any award of a total rating based 
on this claim would not result in a rating of 100 percent for 
the 10 years required under 38 U.S.C.A. § 1318.

Moreover, in this case, the appellant does not claim 
entitlement to DIC based on the submission of new and 
material evidence to reopen a previously final VA decision, 
or argue that, but for the receipt of military retired or 
retirement pay, the veteran would have been entitled at the 
time of his death to receive compensation for a service-
connected disability that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death or was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge and for at least 5 years immediately preceding 
death.  The appellant also has not raised a claim of CUE in a 
final rating decision, pursuant to 38 C.F.R. § 3.105(a).  See 
also Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. 
Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading 
requirements for raising, and burden of proof for 
establishing, a CUE claim).  In this case, the appellant has 
not asserted, nor does the record show that the law or facts, 
extant at the time, were incorrectly applied.  

Accordingly, the  claim for DIC under 38 U.S.C.A.§ 1318 must 
be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied. 


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



